1

Exhibit 10.40
EXECUTION VERSION
AMENDMENT NO. 1 dated as of December 21, 2015 (this “Amendment”), to the AMENDED
AND RESTATED CREDIT AGREEMENT dated as of March 27, 2015 (the “Credit
Agreement”), among WILLIAM LYON HOMES, INC., a California corporation (the
“Borrower”), WILLIAM LYON HOMES, a Delaware corporation (“Parent”), the lenders
from time to time party thereto (the “Lenders”), and CREDIT SUISSE AG, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.
B.    The Borrower and Parent have requested, and the Required Lenders have
agreed, to amend the Credit Agreement as provided herein.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given them in the Credit Agreement.
SECTION 2.    Amendment to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 hereof, the Credit Agreement is hereby
amended as follows:
(a)    The definition of the term “Intangible Assets” set forth in Section 1.1
of the Credit Agreement is hereby amended by deleting the phrase “franchises,
licenses, unamortized deferred charges and unamortized debt discount” appearing
in such definition and replacing such phrase with the following phrase
“franchises and licenses”.
(b)    The definition of the term “Leverage Ratio” set forth in Section 1.1 of
the Credit Agreement is hereby amended by inserting immediately before the
period therein the words “, plus (iv) to the extent not included in Consolidated
Tangible Net Worth, the consolidated equity holders’ equity, less Intangible
Assets, of any Joint Venture, if all or a portion of the Indebtedness of such
Joint Venture is included in Consolidated Debt”.
SECTION 3.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, Parent and the Borrower represent and warrant to
each of the Lenders and the Administrative Agent that, after giving effect to
this Amendment, (a) the representations and warranties set forth in Section 4 of
the Credit Agreement are true and




--------------------------------------------------------------------------------

2

correct in all material respects (except any representations and warranties
which are qualified by materiality, which are correct and accurate in all
respects) on and as of the Amendment No. 1 Effective Date (as defined below) as
if made on and as of the Amendment No. 1 Effective Date, provided if any such
representations and warranties are expressly made only as of a prior date, such
representations and warranties are true and correct in all material respects
(except any representations and warranties which are qualified by materiality
are correct and accurate in all respects) as of such prior date; and (b) No
Default or Event of Default shall have occurred and be continuing on the
Amendment No. 1 Effective Date.
SECTION 4.    Amendment Effectiveness. This Amendment shall become effective on
the date (the “Amendment No. 1 Effective Date”) on which (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of the Borrower, Parent and the Required Lenders;
and (b) the Administrative Agent shall have received all fees and reimbursement
of all expenses required to be paid by the Borrower in connection with the
transactions contemplated hereby.
SECTION 5.    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Lenders or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6.    Acknowledgement and Consent. Each Loan Party hereby acknowledges
that it has read this Amendment and consents to the terms hereof and further
hereby affirms, confirms and agrees that (a) notwithstanding the effectiveness
of this Amendment, the obligations of such Loan Party under each of the Loan
Documents to which it is a party shall not be impaired and each of the Loan
Documents to which such Loan Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects, in
each case, as amended hereby; and (b) its guaranty of the Obligations, and the
pledge of and/or grant of a security interest in its assets as Collateral to
secure the Obligations, all as and to the extent provided in the Security
Documents as originally executed, shall continue in full force and effect in
respect of, and to secure, the Obligations as modified hereby.




--------------------------------------------------------------------------------

3

SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.
SECTION 8.    Applicable Law. THIS AMENDMENT AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
SECTION 9.    Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such New York State or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment or the other Loan Documents against the Borrower, Parent or their
respective properties in the courts of any jurisdiction.
SECTION 10.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------

4

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.
WILLIAM LYON HOMES, INC.,
By /s/ Matthew R. Zaist
 
 
 
Name: Matthew R. Zaist
 
Title: Co-CEO & President
 
 
 
 
By /s/ Colin T. Severn
 
 
 
Name: Colin T. Severn
 
Title: SVP & Chief Financial Officer
 
 



WILLIAM LYON HOMES,
By /s/ Matthew R. Zaist
 
 
 
Name: Matthew R. Zaist
 
Title: Co-CEO & President
 
 
 
 
By /s/ Colin T. Severn
 
 
 
Name: Colin T. Severn
 
Title: SVP & Chief Financial Officer
 
 











--------------------------------------------------------------------------------

5



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent,
By /s/ Bill O’Daly
 
 
 
Name: Bill O’Daly
 
Title: Authorized Signatory
 
 
By /s/ D. Andrew Maletta
 
 
 
Name: D. Andrew Maletta
 
Title: Authorized Signatory











--------------------------------------------------------------------------------

SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
WILLIAM LYON HOMES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 27, 2015





Name of Lender: Citibank, N.A.
By /s/ John C. Rowland
 
 
 
Name: John C. Rowland
 
Title: Vice President







--------------------------------------------------------------------------------

SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
WILLIAM LYON HOMES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 27, 2015





Name of Lender: JPMorgan Chase Bank N.A.
By /s/ Nadeige Dang
 
 
 
Name: Nadeige Dang
 
Title: Vice President





--------------------------------------------------------------------------------

SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
WILLIAM LYON HOMES, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 27, 2015





Name of Lender: COMERICA BANK
By /s/ David Plattner
 
 
 
Name: David Plattner
 
Title: VP – Western Market













